UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2007 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On November 2, 2007, WellCare Health Plans, Inc. (the “Company”) issued a press release: (a) Announcing that a special committee of the Company’s board of directors will conduct an independent investigation into matters raised in the ongoing investigation by certain federal and state agencies or other regulatory bodies or organizations as well as other governmental or private party proceedings that may commence. (b) Confirming that the Company will hold its quarterly webcast commencing at 8:30 a.m. Eastern Time on Monday, November 5, 2007. However, instead of reporting financial results for the quarter ended September 30, 2007, the Company will report preliminary financial and operating data, which have not been reviewed by the Company’s outside auditors. (c) Announcing that there will be a delay in filing the Company’s Form 10-Q for the quarter ended September 30, 2007. A copy of the press release is included as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. None. (b) Pro Forma Financial Information. None. (c) Shelf Company Transaction. None. (d)Exhibits. The following exhibits are filed as part of this report: Exhibit No. Description 99.1 Press Release dated November 2, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 2, 2007 WELLCARE HEALTH PLANS, INC. /s/Thaddeus Bereday Thaddeus Bereday Senior Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated November 2, 2007
